FILED
                              NOT FOR PUBLICATION                             SEP 26 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PARAMJIT SINGH,                                   No. 11-72024

               Petitioner,                        Agency No. A071-947-948

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Paramjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely, where the motion was filed more than four years after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish prima facie

eligibility for relief, see Toufighi, 538 F.3d at 996-97 (evidence must demonstrate

prima facie eligibility for relief warranting reopening based on changed country

conditions).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-72024